OPINION — AG — ** SUSPENSION OF COLLEGE SESSION ** THE BOARD OF REGENTS OF AGRICULTURAL AND MECHANICAL COLLEGES IS UNDER A DUTY AND AN OBLIGATION TO OPERATE AND MAINTAIN THE INSTITUTIONS DURING THE CURRENT FISCAL YEAR ENDING JUNE 30, 1975, FOR WHICH FUNDS HAVE BEEN PROVIDED AND ACCORDINGLY IS WITHOUT AUTHORITY, STATUTORILY OR OTHERWISE, TO CEASE OR INTERRUPT SCHEDULED OPERATIONS DURING THE SUMMER WITHIN SUCH FISCAL YEAR. CITE: 70 O.S. 1971 3412 [70-3412], ARTICLE VI, SECTION 31(A), OPINION NO. 74-230 (GERALD E. WEIS)